dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-382-CV



ZIABON, INC. 	APPELLANT

AND APPELLEE



V.



ASSOCIATED PROPERTIES, L.P.	APPELLEE

AND APPELLANT



----------

FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the parties’ “Agreement Under Rule 42.1.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.

PER CURIAM	





PANEL D: HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED: February 9, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.